Title: To James Madison from William Eaton, 19 June 1803
From: Eaton, William
To: Madison, James


					
						Sir,
						Washington City 19. June 1803.
					
					The master of the imperial vessel, caputred off Malta by order of Commodore Morris in January last, 

was by his order brought to Gibraltar and there left.  Such of said master’s effects found onboard the prize, as 

were not left in sequestration with his vessel at Malta, are brought forward to the United States in the Chesapeak 

as also the personal effects of his mate; viz. their chests and wearing apparel.  As it is acceded that Tripoli was 

not blockaded at the time of this capture, and as it is not asserted that the captured imperial vessel had 

contraband goods on board, may not this rigor towards the master involve questions which will affect the honor 

and the interest of the United States?
					The importunities of Valenzen, the chief proprietor of the cargo in said prize vessel, now a prisoner 

present, prevails on me to express  his desire to wait on the Secretary of State.  I have the honor to be with 

perfect respect Sir your most obedient servant
					
						William Eaton.
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
